               Case 2:17-cv-03048-GMN-DJA Document 54 Filed 07/02/20 Page 1 of 3



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     RICK WATSON
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-353-0300 (v)
     202-307-0054 (f)
 6   Rickey.Watson@usdoj.gov

 7   Attorneys for United States

 8
                                            IN THE UNITED STATES DISTRICT COURT
 9                                               FOR THE DISTRICT OF NEVADA

10
      UNITED STATES OF AMERICA,               )
11                                           )                       Case No. 2:17-cv-3048-GWN-DJA
               Plaintiff,                     )
12                                           )                       JOINT MOTION TO VACATE AND
               v.                            )                       RESET PRETRIAL ORDER
13                                           )                       DEADLINE
      ESTATE OF SANDRA DE FORREST            )
14                                           )
                                             )
15             Defendant.                    )
                                             )
16    _______________________________________)

17
                The United States of America and Defendant Estate of Sandra De Forrest (“the parties”),
18
     by and through their undersigned counsel, hereby move the Court to vacate and reset the
19
     deadline to submit a proposed pretrial order in this case for at least 60 days. For the reasons set
20
     forth below, the parties submit that good cause exists for such action.
21
                1.           On January 13, 2020, the Defendant submitted a settlement offer to the United
22
     States. Due to the amount at issue in this case, that settlement offer must be reviewed by senior
23
     Department of Justice and IRS officials.
24
      Joint Motion to Vacate and Reset Pretrial Order Deadline               U.S. DEPARTMENT OF JUSTICE
                                                                 1           Tax Division, Western Region
                                                                             P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-353-0300
               Case 2:17-cv-03048-GMN-DJA Document 54 Filed 07/02/20 Page 2 of 3



 1              2.           On May 31, 2020, while Defendant’s settlement offer was still under

 2   consideration by the Department, this Court ordered the parties to submit a proposed pretrial

 3   order by June 30, 2020. Dkt. # 52.

 4              3.           On June 12, 2020, after further settlement discussions between the parties, the

 5   Defendant submitted a revised formal settlement offer to the United States. Due to the amount at

 6   issue in this case, that settlement offer must be reviewed by senior Department of Justice and

 7   IRS officials prior to being accepted by the Department. That review will not be completed by

 8   June 30, 2020.

 9              4.           Granting this motion would permit the parties to attempt to resolve this case

10   without further litigation expense, thereby conserving the resources of the parties and the Court.

11              5.           Granting the motion will not impact any other deadline in this case. Therefore,

12   this requested extension will not prejudice the timely, orderly, efficient resolution of this case.

13              WHEREFORE, the parties hereby move the Court to vacate the deadline to submit a

14   proposed pretrial order and reset it to a date no sooner than 60 days from the date of such action.

15

16

17

18

19

20

21

22

23

24
      Joint Motion to Vacate and Reset Pretrial Order Deadline                U.S. DEPARTMENT OF JUSTICE
                                                                 2            Tax Division, Western Region
                                                                              P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-353-0300
               Case 2:17-cv-03048-GMN-DJA Document 54 Filed 07/02/20 Page 3 of 3



 1   Dated: June 26, 2020.

 2                                                                        Respectfully submitted,

 3                                                                        RICHARD E. ZUCKERMAN
                                                                          Principal Deputy Assistant Attorney General
 4
                                                                          /s/Rick Watson
 5                                                                        RICK WATSON
                                                                          Trial Attorney, Tax Division
 6                                                                        U.S. Department of Justice

 7                                                                        Counsel for the United States

 8                                                                        AMANDA E. LITT, ESQ.
                                                                          Nevada State Bar NO. 12434
 9                                                                        RYAN LOOSVELT, ESQ.
                                                                          Nevada State Bar No. 8550
10                                                                        Litt Law Firm LLC
                                                                          3202 West Charleston Boulevard
11                                                                        Las Vegas, Nevada 89102

12                                                                        /s/Brian C. McManus
                                                                          BRIAN C. MCMANUS, ESQ.
13                                                                        (Pro Hac Vice)
                                                                          MIRIAM L. FISHER, ESQ.
14                                                                        (Pro Hac Vice)
                                                                          Latham & Watkins LLP
15                                                                        555 Eleventh Street, NW
                                                                          Suite 1000
16                                                                        Washington, D.C. 20004-1304

17                                                                        Attorneys for Sandra J. de Forrest

18                                                                   ORDER

19               IT IS HEREBY ORDERED that the above Joint Motion to Vacate and Reset Pretrial
     Order Deadline, (ECF No. 53), is GRANTED. The parties shall submit a proposed joint pretrial
20
     order by August 31, 2020.
21                           1 day of July, 2020.
                 DATED this ____
22
                                                                     ________________________________
23
                                                                     Gloria M. Navarro, District Judge
24                                                                   United States District Court
      Joint Motion to Vacate and Reset Pretrial Order Deadline                       U.S. DEPARTMENT OF JUSTICE
                                                                 3                   Tax Division, Western Region
                                                                                     P.O. Box 683
                                                                                     Washington, D.C. 20044
                                                                                     Telephone: 202-353-0300
